Case: 1:17-md-02804-DAP Doc #: 2821 Filed: 10/15/19 1 of 2. PageID #: 426498




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO −114)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,776 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                          Oct 11, 2019

                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2821 Filed: 10/15/19 2 of 2. PageID #: 426499




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                   SCHEDULE CTO−114 − TAG−ALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


DELAWARE

   DE         1       19−01749      City of Dover et al v. Purdue Pharma L.P. et al
                                                                               Opposed 10/10/19
FLORIDA MIDDLE

                                    City of Apopka, Florida v. Endo Health Solutions Inc. et
  FLM         6       19−01841      al

KENTUCKY EASTERN

  KYE         3       19−00067      Henderson, City of v. Purdue Pharma L.P. et al Opposed 10/4/19
                                    Hardin County Fiscal Court et al v. Purdue Pharma L.P.
  KYE         3       19−00068      et al Opposed 10/4/19

MISSOURI EASTERN

  MOE         4       19−02633      Kuepfer v. Mallinckrodt PLC et al Vacated 10/11/19
  MOE         4       19−02634      Parrot v. Mallinckrodt PLC et al Vacated 10/11/19
  MOE         4       19−02640      Robertson v. Mallinckrodt PLC et al Vacated 10/11/19
  MOE         4       19−02641      Horr v. Mallinckrodt PLC et al
                                                                       Vacated 10/11/19

PENNSYLVANIA EASTERN

   PAE        2       19−04438      ADAMS COUNTY v. PURDUE PHARMA L.P. et al
                                                                                Opposed 10/10/19
TEXAS SOUTHERN

   TXS        4       19−03580      County of Jim Wells v. CVS Pharmacy, Inc.
